Citation Nr: 0515723	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar 
strain and disc disease. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to August 1991.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA) that granted service-
connection for lumbar strain with degenerative disc disease, 
rated 10 percent, effective July 22, 1997 (the date of 
claim).  In April 2005, the veteran testified at a 
videoconference hearing before the undersigned; a transcript 
of that hearing is of record. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
At the April 2005 videoconference hearing, the veteran and 
his representative indicated that pertinent treatment records 
since March 2004 from the TriCare Service Center (David Grant 
Medical Center/Travis Air Force Base) have not been 
associated with the claims file.  It is noteworthy that 
where, as here, a claim involves the assignment of an initial 
rating for a disability following the award of service 
connection for such disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  As the records identified fall within the appellate 
period, they must be secured and considered in rating the 
disability at issue.

At the April 2005 videoconference hearing, the veteran 
suggested that his low back disability has increased in 
severity since his last VA examination, in December 2003.  As 
the examiner also did not indicate whether or not the 
veteran's low back disability is manifested by incapacitating 
episodes (unless by inference), a new VA examination is 
indicated.  

Accordingly, the case is remanded for the following:  

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for low back 
disability since December 2003.  The RO 
should obtain copies of all treatment 
or evaluation records (those not yet 
secured) from the identified sources, 
specifically including any records of 
treatment at TriCare Service Center 
(David Grant Medical Center/Travis Air 
Force Base) since March 2004.

2.  The veteran should then be 
scheduled for an orthopedic examination 
to assess the severity of his service-
connected low back disability.  His 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be 
provided copies of the revised criteria 
for rating diseases and injuries of the 
spine as well as intervertebral disc 
syndrome and should make medical 
findings corresponding to the revised 
criteria.  Any necessary tests or 
studies should be performed.  The 
examiner should report all ranges of 
thoracolumbar spine motion, indicate 
whether or not there is ankylosis (and 
if so, whether favorable or 
unfavorable), and ascertain whether 
there are any associated incapacitating 
episodes (bed rest prescribed by a 
physician and treatment by a 
physician), and if so, their duration 
and frequency.  If in the examiner's 
opinion a neurological consultation 
would be helpful, such consult should 
be arranged.  The examiner should 
explain the rationale for all opinions 
given.

3.  The RO should then readjudicate the 
claim.  If the claim remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





